Order, Supreme Court, New York County (Leslie S. Lowenstein, Special Ref.), entered January 4, 2010, which awarded plaintiff $26,000 in attorneys’ fees and disbursements pursuant to the Lemon Law (General Business Law § 198-a) and the Magnuson-Moss Warranty Act (15 USC § 2301 et seq.), unanimously affirmed, without costs.
There is no reason to disturb the determination of the Special Referee, which is supported by the record. Although there was as yet no signed stipulation of settlement, it was evident from the hearing testimony, and a clearly articulated basis for the determination, that defendant was ready to settle this action in early March 2009, and that plaintiffs attorneys, in refusing to provide defendant with a copy of their billings, held out for a greater amount of fees and thereby continued needlessly to incur further amounts. Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.